Citation Nr: 0800900	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on verified active duty from June 1994 to 
October 1994 and from October 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In August 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The veteran subsequently submitted additional 
evidence and waived his right to have the RO review the 
record in light of that additional evidence.  The Board 
proceeds with its review of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he had basic training from June 1993 
to August 1993, and that his back was injured at that time.  
The service personnel record showing service from June 1994 
to October 1994 reflects over two months prior active 
service.  The service medical records currently in the claims 
folder show dental examination and inoculations in June 1993.  
Under these circumstances, the agency of original 
jurisdiction (AOJ) should verify the veteran's active service 
in 1993 and obtain any additional service medical records 
that might be available for that period.  

The veteran and a fellow serviceman have submitted statements 
to the effect that the veteran injured his back in a fall in 
1993 and has had low back pain since that time.  In a letter 
dated in August 2007, the veteran's private physician 
reported a diagnosis of sacroilitis and expressed the opinion 
that it was, at least as likely as not, the result of the 
1993 injury.  However, this opinion appears to be based on 
the veteran's recollection without reference to the medical 
record.  Under these circumstances, the Board finds that the 
veteran should be afforded a VA medical examination for which 
the examiner has the claims folder, including medical 
records, available.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all periods 
of the veteran's active service, 
including service from June 1993 to 
August 1993.  The AOJ should request 
any additional medical records that may 
now be available, including any for the 
period from June 1993 to August 1993.  

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any low 
back disability found to be present, to 
specifically include sacroilitis, had 
its onset in or is related to service.  
In doing so, the examiner should 
acknowledge the veteran's report of a 
continuity of symptomatology since 
service, the lay statements of record 
relating to the onset of the veteran's 
low back problems, and Dr. James T. 
Meredith's August 2007 statement.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

